Frontier Communications Corporation 3 High Ridge Park Stamford, Connecticut 06905 (203) 614-5600 December 29, 2011 BY EDGAR – CORRESPONDENCE U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Attention:Larry Spirgel Re:Frontier Communications Corporation Annual Report on Form 10-K for the fiscal year ended December 31, 2010 Filed February 25, 2011 File No. 1-11001 Ladies and Gentlemen: Frontier Communications Corporation (the “Company”) is hereby requesting additional time to respond to the comments of the Staff of the Securities and Exchange Commission set forth in the letter dated December 23, 2011 with respect to the above-referenced Annual Report on Form 10-K. The Company expects to respond to the comments on or before January 27, 2012. If the Staff has any additional questions or comments, please contact the undersigned at (203) 614-5769. Sincerely, /s/ Donald R. Shassian Donald R. Shassian Executive Vice President and Chief Financial Officer
